United States Court of Appeals
    for the Federal Circuit
            ______________________

              September 12, 2011
                  ERRATA
            ______________________

               2006-1634, -1649

     CLASSEN IMMUNOTHERAPIES, INC.,
            Plaintiff-Appellant,

                      v.

              BIOGEN IDEC,
             Defendant-Appellee,

                     and

            GLAXOSMITHKLINE,
             Defendant-Appellee,

                     and

            MERCK & CO., INC.,
          Defendant-Cross Appellant,

                     and

 CHIRON CORPORATION, KAISER-PERMANENTE,
 INC., KAISER PERMANENTE VENTURES, KAISER
     PERMANENTE INTERNATIONAL, KAISER
   PERMANENTE INSURANCE COMPANY, THE
      PERMANENTE FEDERATION, LLC, THE
PERMANENTE COMPANY, LLC, THE PERMANENTE
   FOUNDATION, THE PERMANENTE MEDICAL
 GROUP, INC., KAISER FOUNDATION HOSPITALS,
  KAISER FOUNDATION ADDED CHOICE HEALTH
  PLAN, INC., and KAISER FOUNDATION HEALTH
                    PLAN INC.,

                 Defendants.
                 ______________________

                 Decided August 31, 2011
                  Precedential Opinion
                 ______________________

Please make the following change:

Page 2, the following corrections

Donald R. Ware, Foley Hoag LLP, of Boston, Massachu-
setts, for defendant-appellee, Biogen IDEC. With him on
the brief were Barbara A. Fiacco and Jeremy A. Younkin.
Of counsel were Joshua M. Hiller, Wilmer Cutler
Pickering Hale and Dorr LLP, of Boston, Massachusetts,
and David A. Wilson, of Washington, DC.